Exhibit 10.1

QTS REALTY TRUST, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT

QTS Realty Trust, Inc., a Maryland corporation (the “Company”), hereby grants
its shares of Class A Common Stock, par value $0.01 (“Restricted Shares”) to the
Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2013 Equity Incentive Plan (as amended from time to time, the “Plan”).

Name of Grantee:                                          
                                                                                

Grantee’s Social Security Number:             -            -            

Number of Restricted Shares:                                         

Grant Date:                                         

Vesting Schedule:

[                    ]

Purchase Price per Share: $            .        

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

Grantee:  

 

    Date:  

 

  (Signature)       Company:  

 

    Date:  

 

  (Signature)       Title:        

Attachment

This is not a share certificate or a negotiable instrument.

 

1



--------------------------------------------------------------------------------

QTS REALTY TRUST, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT

 

Restricted Shares    This Agreement evidences an award of Shares in the number
set forth on the cover sheet and subject to the vesting and other conditions set
forth herein, in the Plan and on the cover sheet (the “Restricted Shares”). The
Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and the Company or any Affiliate shall
supersede this Agreement with respect to its subject matter.

Transfer of Unvested Restricted Shares    Unvested Restricted Shares may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered,
whether by operation of law or otherwise, nor may the Restricted Shares be made
subject to execution, attachment or similar process. If you attempt to do any of
these things, the Restricted Shares will immediately become forfeited. Issuance
and Vesting   

The Company will issue your Restricted Shares or will make a book-entry
registration for your Restricted Shares in the name set forth on the cover
sheet.

 

Your rights under this Restricted Shares grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet.

 

[Notwithstanding your vesting schedule, the Restricted Shares will become 100%
vested upon your termination of Service due to your death or Disability.]

[Change in Control    Notwithstanding the vesting schedule set forth above, upon
the consummation of a Change in Control, the Restricted Shares will become 100%
vested (i) if the Restricted Shares are not assumed, or equivalent restricted
securities are not substituted for the Restricted Shares, by the Company or its
successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the Change
in Control.

 

2



--------------------------------------------------------------------------------

   “Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Change in Control; (y) a reduction in your
annual base salary as of immediately prior to the Change in Control (or as the
same may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of immediately prior to the Change in Control; or
(z) the relocation of your principal place of employment to a location more than
35 miles from your principal place of employment as of the Change in Control or
the Company’s requiring you to be based anywhere other than such principal place
of employment (or permitted relocation thereof) except for required travel on
the Company’s business to an extent substantially consistent with your business
travel obligations as of immediately prior to the Change in Control. To qualify
as an “Involuntary Termination” you must provide notice to the Company of any of
the foregoing occurrences within 90 days of the initial occurrence and the
Company shall have 30 days to remedy such occurrence.] Evidence of Issuance   
The issuance of the Shares under the grant of Restricted Shares evidenced by
this Agreement shall be evidenced in such a manner as the Company, in its
discretion, deems appropriate, including, without limitation, book-entry, direct
registration or issuance of one or more share certificates, with any unvested
Restricted Shares bearing the appropriate restrictions imposed by this
Agreement. As your interest in the Restricted Shares vests, the recordation of
the number of Restricted Shares attributable to you will be appropriately
modified if necessary. Forfeiture of Unvested Restricted Shares    Unless the
termination of your Service triggers accelerated vesting of your Restricted
Shares or other treatment pursuant to the terms of this Agreement, the Plan, or
any other written agreement between the Company or any Affiliate and you, you
will automatically forfeit to the Company all of the unvested Restricted Shares
in the event you are no longer providing Service. Forfeiture of Rights    If you
should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of any the Company or any Affiliate or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to the Restricted Shares awarded under this Agreement
and the Restricted Shares shall immediately expire.

 

3



--------------------------------------------------------------------------------

   In addition, if you have vested in Restricted Shares during the [three] year
period prior to your actions, you will owe the Company a cash payment (or
forfeiture of Shares) in an amount determined as follows: (1) for any Shares
that you have sold prior to receiving notice from the Company, the amount will
be the proceeds received from the sale(s), and (2) for any Shares that you still
own, the amount will be the number of Shares owned times the Fair Market Value
of the Shares on the date you receive notice from the Company (provided, that
the Company may require you to satisfy your payment obligations hereunder either
by forfeiting and returning to the Company the Restricted Shares or any other
Shares or making a cash payment or a combination of these methods as determined
by the Company in its sole discretion). Leaves of Absence   

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

Withholding Taxes    You agree as a condition of this grant that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting or receipt of the Restricted Shares. In the event that
the Company or any Affiliate determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting or
receipt of Shares arising from this grant, the Company or any Affiliate shall
have the right to require such payments from you, or withhold such amounts from
other payments due to you from the Company or any Affiliate (including
withholding the delivery of vested Shares otherwise deliverable under this
Agreement). Retention Rights    This Agreement and the grant evidenced hereby do
not give you the right to be retained by the Company or any Affiliate in any
capacity. Unless otherwise specified in an employment or other written agreement
between the Company or any Affiliate and you, the Company or any Affiliate
reserves the right to terminate your Service at any time and for any reason.

 

4



--------------------------------------------------------------------------------

Shareholder Rights    You have the right to vote the Restricted Shares and to
receive any dividends declared or paid on such shares. Any distributions you
receive as a result of any stock split, stock dividend, combination of shares or
other similar transaction shall be deemed to be a part of the Restricted Shares
and subject to the same conditions and restrictions applicable thereto. The
Company may in its sole discretion require any dividends paid on the Restricted
Shares to be reinvested in Shares, which the Company may in its sole discretion
deem to be a part of the Restricted Shares and subject to the same conditions
and restrictions applicable thereto. No adjustments are made for dividends or
other rights if the applicable record date occurs before your stock certificate
is issued. Legends   

If and to the extent that the Shares are represented by certificates rather than
book entry, all certificates representing the Shares issued under this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH
SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER,
OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST
TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

To the extent the Shares are represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.

Clawback   

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month

 

5



--------------------------------------------------------------------------------

  

period following the first public issuance or filing with the United States
Securities and Exchange Commission (whichever first occurred) of the financial
document that contained such material noncompliance.

 

[Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any cash or Shares received in connection with this Award (or
an amount equal to the fair market value of such Shares on the date of delivery
if you no longer hold the Shares) if pursuant to the terms of this Agreement,
the amount of the Award earned or the vesting in the Award was explicitly based
on the achievement of pre-established performance goals set forth in this
Agreement (including earnings, gains, or other criteria) that are later
determined, as a result of the accounting restatement, not to have been
achieved.] [Include if any performance goals are included in award]

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

Purchase Price    If a purchase price is required by Applicable Law, it shall be
deemed paid by your prior or future Service. Electronic Delivery    The Company
may choose to deliver certain statutory materials relating to the Plan in
electronic form. By accepting this grant you agree that the Company may deliver
the Plan prospectus and the Company’s annual report to you in an electronic
format. If at any time you would prefer to receive paper copies of these
documents, please contact                      to request paper copies of these
documents.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

6